Citation Nr: 1307141	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  05-22 973	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent prior to July 2, 2010, and a disability evaluation in excess of 40 percent thereafter for hepatitis C, to include a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant served on active duty from February 1970 to February 1972.  This case came before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2005, the appellant presented testimony at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims files.  

In a May 2007 decision, the Board denied the appellant's claim of entitlement to a disability rating in excess of 20 percent his hepatitis C.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in July 2009, the Court vacated the Board's May 2007 decision and remanded the case to the Board for action in compliance with the Court's decision.  When this case was most recently before the Board in June 2011, it was remanded for additional development.  

The Board further notes that the issue of entitlement to a TDIU based on hepatitis C has been raised by the record but has not been adjudicated by the RO.  According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject(s) of the increased rating claim.  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).  Accordingly, the Board has jurisdiction over the TDIU issue.


FINDINGS OF FACT

1.  Throughout the appeal period, the appellant's hepatitis C disability has been manifested by complaints of daily fatigue, malaise and right upper quadrant pain resulting in weight loss and absence from work three to four days per month up until his retirement and by objective clinical findings of mild pancytopenia and lobulation of the liver suggestive of hepatic cirrhosis.

2.  At no time during the appeal period, has the hepatitis C been manifested by near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

3.  The Veteran's hepatitis C has been so severe from April 1, 2009, to preclude him from obtaining and retaining substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation of 60 percent, but not more, for hepatitis C have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.112, 4.114, Diagnostic Code 7354 (2012).

2.  The criteria for a TDIU based on hepatitis C are met from April 1, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

VA letters dated in December 2003, and May 2004, provided the appellant with the generic notice.  Statements of the Case dated in May 2005, and February 2011, provided the appellant with the text of Diagnostic Code 7354 (Hepatitis C).  The SOC dated in February 2011 provided the appellant with the text of the regulations relating to effective dates.  Thus, the appellant has been provided adequate notice with regard to the increased rating claim.

While the appellant was not provided adequate notice prior to the initial adjudication of the claim, following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claim.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated, the appellant bears the burden of demonstrating any prejudice from defective VA notice with respect to the downstream issues").  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his attorney has alleged any prejudicial or harmful error in VA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.

In addition, the appellant has been, and currently is, represented by an attorney.  Representation by counsel does not alleviate VA's obligation to provide compliant notice; however, that representation is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error.  An attorney is presumed to know the law and has a duty to communicate about the law to her client.  Overton, 20 Vet. App. 427, 438-439 (2006).  VA communications to the claimant and his counsel, the claimant's actions and communications to VA, and the counsel's actions and communications to VA will signal whether, under the circumstances of each case, it has been demonstrated that the appellant had a meaningful opportunity to participate effectively in the processing of his claim.  Id.  It is clear from the appellant's communications that he is cognizant as to what is required of him and of VA.  

The appellant's VA medical treatment records (including those maintained in the Virtual VA paperless claims processing system) and private medical treatment reports have been obtained.  The appellant was afforded VA medical examinations in January 2004, and July 2010, with addenda.  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  These examinations were conducted by medical professionals, and the associated reports reflect review of the appellant's prior medical history.  The examinations included a report of the symptoms for hepatitis C and demonstrated objective evaluations.  The examiners were able to assess and record the appellant's health status and how his capacity for employment was affected by his hepatitis C.

The Board finds that the January 2004 and July 2010 examination reports with addenda are each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that either one of these two examinations was in any way incorrectly conducted.  It is not shown that either VA medical examiner failed to address the clinical significance of the appellant's hepatitis C disability.  Further, each VA examination report addressed the applicable rating criteria.  As a result, the Board finds that additional development by way of another examination is not warranted.

A remand from the Board or from the Court confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the March 2010 and June 2011 Board remands, the appellant was scheduled for a VA a medical examination in July 2010, and a follow-up medical opinion was obtained in July 2012.  In addition, additional medical records were gathered and associated with the claims file.  Therefore, substantial compliance has been achieved.

The appellant was duly afforded the opportunity to produce additional evidence to support his claim.  Neither he nor his attorney has identified any additional evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.


II.  Schedular Rating

A.  Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

Hepatitis C is rated under Diagnostic Code 7354.  It provides that a 20 percent rating is warranted if the disease is productive of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past twelve-month period.  A 40 percent evaluation is in order in cases of daily fatigue, malaise, and anorexia, accompanied by minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past twelve-month period.  A 60 percent rating requires daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve-month period, but not occurring constantly.  Finally, a 100 percent rating requires near-constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  38 C.F.R. § 4.114, Diagnostic Code 7354.

In addition, a note following the rating criteria provides that, for purposes of evaluating conditions under Diagnostic Code 7354, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

Under 38 C.F.R. § 38 C.F.R. § 4.112, the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "substantial weight loss" means a loss of greater than 20 percent of the individuals' baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two-year period preceding the onset of the disease.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.

B.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The appellant contends that he is entitled to a higher disability rating for his service-connected hepatitis C disability.  He also contends that he is unable to work due to his service-connected hepatitis C.  The appellant testified at his November 2005 Board hearing that his weight was stable, that he took time off from work due to fatigue and nausea from the hepatitis C disability on average three to four days per month.  He stated that his hepatitis C symptoms included right upper quadrant pain, fatigue and malaise which limited his physical activities.  The appellant testified that there had been no significant change in his condition since the VA medical examination of 2004.  He also reported that he was employed.

The Court, in its July 2009 Memorandum Decision, noted that the appellant's report of missing three to four days of work per month due to the hepatitis C disability translated to five to seven weeks per year.  The average would therefore be six weeks per year.  Review of the evidence of record reveals that the appellant has been under medical care for monitoring of his hepatitis C disability on a regular basis throughout the course of the appeal.  Therefore, the Board finds that the appellant's hepatitis C disability more closely approximates the findings required for a 60 percent evaluation (incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve-month period, but not occurring constantly) and a 60 percent evaluation is assigned from the date of the claim for increase.

However, the evidence does not demonstrate that the manifestations of the disability more closely approximate the criteria for a 100 percent evaluation.  A 100 percent rating is assigned for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354.  

Review of the evidence of record reveals that the appellant was afforded a VA medical examination in January 2004; he reported that he had a good appetite, that he had chronic fatigue, that he had mild pain in the right upper quadrant on a daily basis, that sometimes he did not want to get out of bed or do anything and that he worked as a tax examiner.  He said that he could not do any exercise and that he tried to walk, but would feel tired and have to stop.  The appellant told his private physician that he was "doing fine" in December 2004.  The appellant testified at his November 2005 Board hearing that he was working and that he missed three to four days of work per month.  A June 2008 VA treatment note indicates that the appellant went to work at four in the afternoon.  The appellant stated, during a VA clinic visit in January 2009, that he was trying to exercise more; he said that he had been walking three miles most days until it got cold.  An August 2009 VA treatment note indicates that that the appellant continued to have a chronic, tired feeling.  

The appellant was afforded another VA medical examination in July 2010, and he reported that his fatigue levels had increased.  He said that he had had more than ten incapacitating episodes during the previous twelve months; these were said to last for a day.  He complained of near constant fatigue and malaise.  He denied weakness, nausea, vomiting and anorexia.  The appellant reported that his right upper quadrant pain was intermittent.  He stated that he was not employed.  The examiner indicated that the appellant's symptoms prevented him from performing chores, shopping, exercise, sports, recreation and traveling.  

An October 2010 VA gastroenterology note indicates that the appellant denied having any abdominal pain, nausea, vomiting, diarrhea or heartburn.  He did report occasional chest pain that did not radiate.  He was advised to discontinue his use of alcohol.  A January 2011 VA nutrition and dietetics note indicates that the appellant exercised daily by walking around the block at home.  A July 2012 VA optometry note indicates that the appellant had been discharged from the Blind Rehabilitation Center in Alabama; the appellant stated that he had completed a dual program - the regular program and computer training.  A July 2012 psychiatry note indicates that the training had lasted two months.  The appellant stated that he was eating and sleeping to his satisfaction.  

Although the record reflects that the appellant has reported experiencing constant fatigue and malaise, as well as intermittent right upper quadrant pain, review of the clinical evidence of record does not demonstrate that at any time during the pendency of the appeal the appellant experienced any debilitating symptoms due to fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and/or right upper quadrant pain associated with hepatitis C and cirrhosis of the liver.  He was able to work fulltime from 2003 through approximately 2008, albeit with missing (by his report) approximately six weeks of work per year due to his hepatitis C symptoms.  These incapacitating episodes form the basis for the currently assigned 60 percent evaluation.  

In addition, the evidence of record indicates that the appellant was advised to exercise in order to lose weight in connection with his hypertension and diabetes mellitus and that his hepatitis C was not indicated as a barrier to this recommendation.  The appellant himself reported that he was exercising, including by walking up to three miles per day.  He also, despite the July 2010 examiner's finding that he was unable to travel, was able to travel to Alabama for a two-month residential training program for his glaucoma-related blindness.  In fact, he was able to complete two training courses during that period.  

Therefore, in light of the evidence of record and the above legal criteria, the Board finds that the appellant is not entitled to an evaluation in excess of 60 percent for his hepatitis C disability; the evidence supports no more than a schedular rating of 60 percent.  The Rating Schedule does not provide a basis for an increased evaluation for that disability, given the physical findings in this case.  The preponderance of the evidence is against the assignment of a rating in excess of 60 percent for the hepatitis C disability.

The Board acknowledges that the appellant, in advancing this appeal, believes that his claimed disability has been more severe than reflected by the currently assigned disability rating.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  Again, the 60 percent evaluation in effect has been awarded based on the appellant's reports of his incapacitating episodes.

The Board has carefully considered the appellant's contentions and arguments.  If the appellant had suffered from near continuous debilitating symptoms during the appeal period, it would normally be expected that he would have had complaints during treatment.  In this case, however, the appellant's treatment records do not reflect the existence of near-constant debilitating symptoms; none of the appellant's private or VA health care providers has ever described the appellant as debilitated.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of each one of the disability-related symptoms.  Thus, the Board finds that the disability picture does not more closely approximate the criteria necessary for the next-higher 100 percent rating in this case. 

In addition, based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  The Board has not found any variation in the appellant's symptomatology or clinical findings that would warrant the assignment of any staged ratings in this case.  Therefore, the Board finds that a 60 percent schedular rating, but no more, is warranted throughout the period of the claim.

III.  Extra-schedular Consideration

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As discussed above, the manifestations of the disability are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not required.

IV.  TDIU due to Hepatitis C

VA will grant a total disability rating based on individual unemployability when the evidence shows that a veteran is precluded, by reason of his service-connected disability or disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more.  38 C.F.R. § 4.16(a).  Accordingly, the appellant the schedular criteria for TDIU are met.  The only question remaining is whether the Veteran is unable to secure and maintain substantially gainful occupation as the result of his service-connected disability.

The appellant has worked during the appellate period.  The appellant reported that he was working during his January 2004 VA examination and during his November 2005 Board hearing.  He has submitted earnings and leave statements for the years 2007 and 2008.  An undated letter from the Office of Personnel Management indicates that he was in receipt of a retirement annuity as of April 2009.  Therefore, it appears that he retired between December 2008 and March 2009.  However, despite the Board's June 2011 remand request for more information about the appellant's work status, the appellant's attorney, in April 2012, informed VA that no additional information would be forthcoming.  Due to the Veteran's failure to cooperate, the Board will assume that he maintained substantially gainful employment through March 2009.  

There is medical evidence and lay evidence of record to indicate that the appellant's capacity for employment has been compromised by his service-connected hepatitis C.  His earnings and leave statements reflect the use of large amounts of sick leave - although the statements do not reflect whether the leave was due to the service-connected hepatitis C or to the non-service-connected diabetes, renal insufficiency, hypertension or glaucoma.  There is also medical evidence, namely the July 2012 VA medical examination report addendum, that the appellant is not capable of employment due to his hepatitis C disability.  

In this case, further inquiry could certainly be undertaken with a view towards development of the TDIU claim.  However, as noted above, the reasonable-doubt rule operates in favor of the claimant when the positive and negative evidence is in approximate balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  Here, the Board is of the opinion that this point has been attained.  Therefore, based on the totality of the evidence of record, and giving the benefit of the doubt to the appellant, the Board finds that evidence for and against the appellant's TDIU claim is at least in approximate balance on the question of whether the appellant is precluded from work by the service-connected hepatitis C.  Thus, entitlement to a total evaluation based on individual unemployability due to service-connected disability has been established from April 1, 2009.


							(CONTINUED ON NEXT PAGE)

ORDER

The Board having determined that the Veteran's hepatitis C warrants a 60 percent schedular rating throughout the period of the claim and a total disability rating based on individual unemployability from April 1, 2009, the benefit sought on appeal is granted to this extent and subject to the criteria governing the award of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


